FILED
                             NOT FOR PUBLICATION                            MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BETTYE WASHINGTON,                               No. 10-56523

               Plaintiff - Appellant,            D.C. No. 2:08-cv-05622-DDP-SS

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES; LOS
ANGELES POLICE DEPARTMENT,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Bettye Washington appeals pro se from the district court’s summary

judgment in her employment action alleging race and disability discrimination and

retaliation under Title VII, the Americans with Disabilities Act (“ADA”), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California’s Fair Employment and Housing Act (“FEHA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Vasquez v. County of Los Angeles,

349 F.3d 634, 639 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Washington’s race

discrimination claim because Washington failed to raise a genuine dispute of

material fact as to whether similarly situated individuals outside of her protected

class were treated more favorably, and whether defendants’ legitimate, non-

retaliatory reasons for suspending and then discharging Washington were

pretextual. See id. at 640 & n.5 (framework for analyzing disparate treatment

discrimination claims).

      The district court properly granted summary judgment on Washington’s

disability discrimination claims because Washington failed to raise triable dispute

as to whether she was subjected to adverse employment actions because of her

alleged disability, and whether defendants’ legitimate, non-retaliatory reasons for

suspending and then discharging Washington were pretextual. See Snead v. Metro.

Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093 (9th Cir. 2001) (framework for

analyzing a disability discrimination claim under the ADA); Nunes v. Wal-Mart

Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999) (elements of a prima facie case of

discrimination under the ADA); Faust v. Cal. Portland Cement Co., 58 Cal. Rptr.


                                           2                                   10-56523
3d 729, 745 (Ct. App. 2007) (framework for analyzing a disability discrimination

claim under the FEHA).

      The district properly granted summary judgment on Washington’s retaliation

claims because Washington failed to raise a triable dispute as to whether

defendants’ legitimate, non-retaliatory reasons for suspending and then discharging

Washington were pretextual. See Winarto v. Toshiba Am. Elecs. Components, Inc.,

274 F.3d 1276, 1284 (9th Cir. 2001) (for retaliation claims under Title VII and the

FEHA, circumstantial evidence of pretext must be specific and substantial).

      Washington’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                    10-56523